  Case 1:20-cv-00692-MN Document 7 Filed 06/10/20 Page 1 of 3 PageID #: 274



                            UNITED STATES DISCTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


STORMBORN TECHNOLOGIES LLC,

               Plaintiff,
 v.
                                                C.A. No. 1:20-cv-00691-MN
ORBCOMM INC.,

                Defendant.


STORMBORN TECHNOLOGIES LLC,

               Plaintiff,
 v.
                                                C.A. No. 1:20-cv-00692-MN
LANTRONIX, INC.,

                Defendant.



               MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 83.5 and the attached certification, counsel moves for the

admission pro hac vice of Howard L. Wernow of the law firm of Sand, Sebolt & Wernow Co.,

LPA in Canton, Ohio 44718 to represent Stormborn Technologies, LLC in these matters.

Dated: June 10, 2020                      Respectfully submitted,

                                          CHONG LAW FIRM PA

                                          /s/ Jimmy Chong
                                          Jimmy Chong (#4839)
                                          2961 Centerville Road, Suite 350
                                          Wilmington, DE 19808
                                          Telephone: (302) 999-9480
                                          Facsimile: (877) 796-4627
                                          Email: chong@chonglawfirm.com
  Case 1:20-cv-00692-MN Document 7 Filed 06/10/20 Page 2 of 3 PageID #: 275




                            ORDER GRANTING MOTION

         IT IS HEREBY ORDERED that counsel’s Motion for Admission Pro Hac Vice of

Howard L. Wernow of the law firm Sand, Sebolt & Wernow Co., LPA is granted.


Dated:
                                                  United States District Court Judge




                                            2
  Case 1:20-cv-00692-MN Document 7 Filed 06/10/20 Page 3 of 3 PageID #: 276




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing, and in good standing as a member of the Bar of the State of Ohio and,

pursuant to Local Rule 83.6, submit to the disciplinary jurisdiction of this Court for any alleged

misconduct which occurs in the preparation or course of this action. I also certify that I am

generally familiar with the Court’s Local Rules. In accordance with Standing Order for District

Court Fund effective September 1, 2016, I further certify that the annual fee of $25.00 has been

paid to the Clerk’s Office.


Dated: June 10, 2020                                /s/ Howard L. Wernow
                                                    Howard L. Wernow (OH Bar No. 0089019)
                                                    SAND, SEBOLT & WERNOW CO., LPA
                                                    Aegis Tower - Suite 1100
                                                    4940 Munson Street, N. W.
                                                    Canton, OH 44718
                                                    Telephone: (330) 244-1174
                                                    Facsimile: (330) 244-1173
                                                    howard.wernow@sswip.com




                                                3
